TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00711-CV



                  Texas Commission on Environmental Quality, Appellant

                                               v.

              City of Cleburne, Texas, and Johnson County, Texas, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-16-005692, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              On September 18, 2019, we abated this appeal after granting a jointly filed motion

to abate. See Texas Comm’n on Envtl. Quality v. City of Cleburne, No. 03-18-00711-CV,

2019 WL 4493689, at *1 (Tex. App.—Austin Sept. 18, 2019, no pet.) (mem. op.) (per curiam).

We instructed the parties to submit a status update by December 31, 2019. The parties have

done so and have jointly moved to extend the abatement. The Court grants that motion and

extends the abatement until March 31, 2020. Appellant is ordered to file another status report no

later than that date. Failure to do so may result in dismissal of this appeal. See Tex. R. App.

P. 42.3.
Before Chief Justice Rose, Justices Triana and Smith

Abated

Filed: December 20, 2019




                                               2